Citation Nr: 1225159	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Robert Franklin Howell, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1992 to August 1998.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision that, in pertinent part, denied service connection for a right hip disability and for a right knee disability.  The Veteran timely appealed.

In April 2009, the Veteran withdrew her prior request for a Board hearing, in writing.

In January 2012, the RO granted service connection for myofascial pain dysfunction syndrome, and assigned an initial 10 percent evaluation, effective September 1, 2005; and granted service connection for right ankle strain, and assigned an initial 0 percent (noncompensable) evaluation, effective September 1, 2005.  As the record, to date, reflects no disagreement with either the initial ratings or the effective date assigned, it appears that the RO's grant of service connection has resolved those matters, and they are no longer before the Board.

The issue of entitlement to vocational rehabilitation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran and her attorney when further action is required.


REMAND

The Veteran seeks service connection for a right hip disability and for a right knee disability; and also has suggested that each of the claimed disabilities is secondary to her now service-connected ankle disabilities.  Although the Veteran reportedly was treated for both right hip pain and right knee pain during active service, there were no findings of either a right hip disability or a right knee disability at the time of her Medical Board evaluation in February 1998, which recommended the Veteran's separation from active service.  A March 2011 VA addendum report is unfavorable as to the contention that the disorders at issue originated in service.  

With regard to the Veteran's claim for secondary service connection, the report of an April 2010 VA examination includes current diagnoses of right hip strain and right knee strain.  During the April 2010 VA examination, the Veteran reported developing pain in her right hip around the same time that her ankle started hurting.  She reported that the right hip pain was intermittent, and continued throughout her active service and post-service.  She also reported developing pain in her right knee from running during active service, and that she continued to have right knee pain post-service.  The Veteran is competent to describe her symptoms.

The Medical Board evaluation report in February 1998 includes a diagnosis of left chronic Achilles tendinitis unresponsive to conservative measures; and includes a finding that the Veteran also reported recent development of symptoms on her right side consistent with early Achilles tendinitis.  Her service treatment records also show a complaint of right hip pain when walking in July 1993, and include an assessment of bursitis; and show a complaint of right knee pain increasing with duration of exercises in October 1995, and include an assessment of iliotibial band tendinitis.  The Veteran's statements, as corroborated by service treatment records, are credible.

Given the recent award of service connection for a right ankle strain, the Board cannot resolve these matters without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether either the Veteran's right hip disability or her right knee disability is aggravated by the service-connected ankle disabilities.

Furthermore, the Board notes that, when the initial "duty to assist" notice was issued in September 2005, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following actions:

1.   Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate her claims for service connection for a right hip disability and for a right knee disability on a secondary basis.  

2.  Afford the Veteran a VA examination to determine the etiology of any right hip disability found to be present, and any right knee disability found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected ankle disabilities caused or increased any right hip disability found to be present and/or any right knee disability found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of right hip disability and/or right knee disability is attributable to the service-connected ankle disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


